                   Case 18-10601-MFW                    Doc 2825          Filed 06/01/20   Page 1 of 14




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------------x
 In re:                                                           :
                                                                  : Chapter 11
 THE WEINSTEIN COMPANY HOLDINGS                                   :
 LLC, et al.,                                                     : Case No. 18-10601 (MFW)
                                                                  :
                                                1
                                     Debtors.                     : (Jointly Administered)
                                                                  :
                                                                  : Ref. Docket No. 2808
------------------------------------------------------------------x

                                                 AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

PANAGIOTA MANATAKIS, being duly sworn, deposes and says:

1. I am employed as a Senior Case Manager Epiq Corporate Restructuring, LLC2, located at
   777 Third Avenue, New York, New York 10017. I am over the age of eighteen years and am
   not a party to the above-captioned action.

2. On May 15, 2020, I caused to be served the “Notice of Amended Agenda of Matters
   Scheduled for Hearing on May 18, 2020 at 10:30 A.M. (ET),” dated May 15, 2020 [Docket
   No. 2808], by causing true and correct copies to be:

       a. enclosed securely in separate postage pre-paid envelopes and delivered via overnight
          mail to those parties listed on the annexed Exhibit A, and

       b. delivered via electronic mail those parties listed on the annexed Exhibit B.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”




1 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The mailing
address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York 10013. Due to the large
number of debtors in these cases, which are being jointly administered for procedural purposes only, a complete list of the
Debtors and the last four digits of their federal tax identification numbers is not provided herein. A complete list of this
information may be obtained on the website of the Debtors claims and noticing agent at http://dm.epiq11.com/twc.
2   Epiq Bankruptcy Solutions, LLC is now known as Epiq Corporate Restructuring, LLC
            Case 18-10601-MFW          Doc 2825      Filed 06/01/20     Page 2 of 14




4. In addition, I hereby certify that the referenced document(s) were electronically filed with the
   United States Bankruptcy Court for the District of Delaware by using the CM/ECF system. I
   further certify that the parties of record in this case, all registered CM/ECF users located on
   the Court’s Electronic Mail Notice List, annexed hereto as Exhibit C, were served through
   the CM/ECF system.

                                                             /s/ Panagiota Manatakis
                                                             Panagiota Manatakis
 Sworn to before me this
 1st day of June, 2020
 /s/ Diane M. Streany
 Notary Public, State of New York
 No. 01ST5003825
 Qualified in Westchester County
 Commission Expires November 2, 2022
Case 18-10601-MFW   Doc 2825   Filed 06/01/20   Page 3 of 14




                    EXHIBIT A
                                             THE WEINSTEIN COMPANY
                       Case 18-10601-MFW          Doc 2825 Filed 06/01/20
                                                    Service List
                                                                                  Page 4 of 14

Claim Name                               Address Information
AMERICAN EXPRESS TRAVEL RELATED          C/O BECKET & LEE LLP PO BOX 3001 MALVERN PA 19355-0701
SERVICES CO., INC.
FRIED SAPERSTEIN ABBATT, P.C.            (COUNSEL TO GOLDFLAT PRODUCTIONS, LLC & WESTSIDE PRODUCTIONS, LLC) ATTN:
                                         CANDYCE EWING ABBATT 31700 TELEGRAPH ROAD, SUITE 120 BINGHAM FARMS MI 48025
FRIEDMAN & SPRINGWATER LLP               (COUNSEL TO UNIVERSAL MUSIC ENTERPRISES, ET AL.) ATTN: JAKE K. SPRINGWATER,
                                         ESQ. 350 SANSOME STREET, SUITE 210 SAN FRANCISCO CA 94101
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCY OPERATIONS PO BOX 7346 PHILADELPHIA PA 19101-7346
IP MANAGEMENT, INC. / IPW, LLC           C/O MARC TOBEROFF 23823 MALIBU ROAD, SUITE 50-363 MALIBU CA 90265
MCCABE, WEISBERG & CONWAY, LLC           (COUNSEL TO DAIMLER TRUST) ATTN: JANET Z. CARLTON, CHASE N. MILLER, KRISTI J.
                                         DOUGHTY & MICHAEL K. PAK 1407 FOULK ROAD, SUITE 204 FOULKSTONE PLAZA
                                         WILMINGTON DE 19803
OFFICE OF THE UNITED STATES ATTORNEY     DISTRICT OF DELAWARE NEMOURS BUILDING 1007 N ORANGE ST 700 WILMINGTON DE 19801
PEOPLE OF THE STATE OF NEW YORK, THE     C/O ERIC T SCHNEIDERMAN 120 BROADWAY NEW YORK NY 10271
SECURITIES AND EXCHANGE COMMISSION       NEW YORK REGIONAL OFFICE ATTN: ANDREW CALAMARI, REGIONAL DIRECTOR 200 VESEY ST
                                         STE 400 NEW YORK NY 10281
SECURITIES AND EXCHANGE COMMISSION       100 F STREET, NE WASHINGTON DC 20549
STATE OF CALIFORNIA ATTORNEY GENERAL     ATTN: XAVIER BECERRA 1300 I ST, STE 1740 SACRAMENTO CA 95814
STATE OF NEW YORK ATTORNEY GENERAL       ATTN: ERIC T. SCHNEIDERMAN THE CAPITOL ALBANY NY 12224-0341
WILMER CUTLER PICKERING HALE AND DORR    (COUNSEL TO THE WALT DISNEY COMPANY) ATTN: NANCY L. MANZER, ESQ. 1875
LLP                                      PENNSYLVANIA AVENUE NW WASHINGTON DC 20006




                                  Total Creditor count 13




Epiq Corporate Restructuring, LLC                                                                            Page 1 OF 1
                                          THE WEINSTEIN COMPANY
                       Case 18-10601-MFW       Doc 2825 Filed 06/01/20
                                                 Service List
                                                                               Page 5 of 14

Claim Name                            Address Information
BBC FILMS                             ATTN: LIVY SANDLER LEGAL & BS AFAIRS MGR BBC ZONE A, 7TH FL BBC BROADCASTING
                                      HOUSE, PORTLAND PLACE LONDON W1A1AA UNITED KINGDOM
BERKELEY RESEARCH GROUP, LLC          ATTN: JAY BOROW 810 SEVENTH AVENUE, STE 4100 NEW YORK NY 10019
CRAVATH SWAINE & MOORE LLP            {COUNSEL TO THE WEINSTEIN COMPANY HOLDINGS), ATTN: PAUL H. ZUMBRO, ESQ.
                                      WORLDWIDE PLAZA, 825 EIGHTH AVENUE NEW YORK NY 10019
KLEHR HARRISON HARVEY BRANZBURG LLP   ATTN: MICHAEL W. YURKEWICZ 919 N MARKET ST STE 1000 WILMINGTON DE 19801
OFFICE OF THE US TRUSTEE              ATTN: JANE LEAMY, ESQ. & HANNAH M. MCCOLLUM, ESQ. 844 KING ST., STE. 2207,
                                      LOCKBOX 35 WILMINGTON DE 19801
PACHULSKI STANG ZIEHL & JONES LLP     {COUNSEL TO THE COMMITTEE) ATTN: BRADFORD J. SANDLERS, ESQ. 919 N. MARKET ST.,
                                      17TH FLOOR WILMINGTON DE 19801
PACHULSKI STANG ZIEHL & JONES LLP     {COUNSEL TO THE COMMITTEE} ATTN: JAMES I. STANG. ESQ. 10100 SANTA MONICA
                                      BLVD., 13TH FLOOR LOS ANGELES CA 90067
RICHARDS LAYTON & FINGER PA.          {COUNSEL TO THE WEINSTEN CO. HOLDINGS ATTN: MARK D. COLLINS & PAUL N. HEATH,
                                      ESQ., ONE RODNEY SQUARE, 920 N. KING ST. WILMINGTON DE 19801
SEYFARTH SHAW LLP                     ATTN: GERALD L. MAATMAN, JR. 233 S. WACKER DR, STE 800 CHICAGO IL 60606




                               Total Creditor count 9




Epiq Corporate Restructuring, LLC                                                                      Page 1 OF 1
Case 18-10601-MFW   Doc 2825   Filed 06/01/20   Page 6 of 14




                    EXHIBIT B
          Case 18-10601-MFW      Doc 2825   Filed 06/01/20   Page 7 of 14

              THE WEINSTEIN COMPANY HOLDINGS LLC
                        Consented Email List

abrown@gsbblaw.com                           drichards@finemanlawfirm.com
afg@pryormandelup.com                        driley@allenmatkins.com
agbankdelaware@ag.tn.gov                     dstaber@akingump.com
aglenn@kasowitz.com                          ebc@stevenslee.com
agold@herrick.com                            ecf@bg.law
amagaziner@ycst.com                          edward.mcneilly@hoganlovells.com
andrew.goldman@wilmerhale.com                ejustison@ycst.com
andrewtenzer@paulhastings.com                emfox@seyfarth.com
aremming@mnat.com                            emilyb@hbsslaw.com
bankfilings@ycst.com                         emonzo@morrisjames.com
Bankruptcy2@ironmountain.com                 enid.stuart@ag.ny.gov
bennettmurphy@quinnemanuel.com               ericka.johnson@wbd-us.com
bgriffith@swlaw.com                          erosenthal@rmgglaw.com
bill.freeman@kattenlaw.com                   eweisfelner@brownrudnick.com
boneill@kramerlevin.com                      fournierd@pepperlaw.com;
bsandler@pszjlaw.com                         gary@lightchaseranimation.com
bsimmons@loeb.com                            gdonilon@mmwr.com
cahn@clm.com                                 gfmcdaniel@dkhogan.com
cgianelloni@swlaw.com                        gtaylor@ashbygeddes.com
chardman@winston.com                         guilfoyle@blankrome.com
chipman@chipmanbrown.com                     hannah.mccollum@usdoj.gov
craig.martin@dlapiper.com                    hornung@lsellp.com
cris@crisarmenta.com                         hweg@robinskaplan.com
csamis@potteranderson.com                    jane.m.leamy@usdoj.gov
csimon@crosslaw.com                          jbagdanov@bg.law
curtishehn@comcast.net                       jdalberg@lgbfirm.com
cweinerlevy@venable.com                      jeff.friedman@kattenlaw.com
dabbott@mnat.com                             jeffrey.wexler@pillsburylaw.com
dabbott@mnat.com                             jerry.hall@kattenlaw.com
dahdoot@bushgottlieb.com;                    jfalgowski@burr.com
dalowenthal@pbwt.com                         jgurule@ktbslaw.com
daobrien@venable.com                         jhagle@sidley.com
david.griffiths@weil.com                     jharker@cohenseglias.com
david.simonds@hoganlovells.com               jhh@stevenslee.com
david.yohai@weil.com                         jhoover@beneschlaw.com
dbeskrone@ashbygeddes.com                    jkohanski@bushgottlieb.com;
dbutz@mnat.com                               jleto@letobassuk.com
dgrassgreen@pszjlaw.com                      jlevitan@proskauer.com
djnewman@akingump.com                        jmasella@pbwt.com
dklauder@bk-legal.com                        jmenton@robinskaplan.com
dminnick@pillsburylaw.com                    joevanleuven@dwt.com
dpoitras@jmbm.com                            jparker@psazlaw.com
          Case 18-10601-MFW        Doc 2825   Filed 06/01/20   Page 8 of 14

               THE WEINSTEIN COMPANY HOLDINGS LLC
                         Consented Email List

jreitman@lgbfirm.com                           nmoss@akingump.com
jssabin@venable.com                            notices@bkservicing.com
jstang@pszjlaw.com                             parrow@buchalter.com
jwaxman@morrisjames.com                        paulsagan@paulhastings.com
Karen@parklawllc.com                           pbransten@glaserweil.com
kathy.jorrie@pillsburylaw.com                  pgurfein@lgbfirm.com
kblock@loeb.com                                ppascuzzi@ffwplaw.com
kcapuzzi@beneschlaw.com                        rachel.albanese@dlapiper.com
kcowens@venable.com                            rachel.nanes@dlapiper.com
kdwbankruptcydepartment@kelleydrye.com         rantonoff@blankrome.com
kelliott@kelleydrye.com                        rbrady@ycst.com
kgood@potteranderson.com                       rfeinstein@pszjlaw.com
kireland@bushgottlieb.com                      rkinas@swlaw.com
klein@kleinllc.com                             rklyman@gibsondunn.com
kmann@crosslaw.com                             rmersky@monlaw.com
kprestegard@bushgottlieb.com;                  roglenl@ballardspahr.com
laura.washington@lw.com                        rtrack@msn.com
lbassuk@letobassuk.com                         rzur@lgbfirm.com
mail@morrisadelman.com                         sbeach@ycst.com
mark.desgrosseilliers@wbd-us.com               scottshelley@quinnemanuel.com
mark.minuti@saul.com                           sgiugliano@diamondmccarthy.com
marvin.putnam@lw.com                           sherri.simpson@oag.texas.gov
mary.caloway@bipc.com                          skatona@polsinelli.com
matthew.ward@wbd-us.com                        skaufman@skaufmanlaw.com
matthew.ward@wbd-us.com                        skuhn@akingump.com
mbouslog@gibsondunn.com                        sselbst@herrick.com
mbusenkell@gsbblaw.com                         stern@lsellp.com
mdelaney@robinskaplan.com                      steve@hbsslaw.com
melorod@gtlaw.com                              strattond@pepperlaw.com;
meltzere@pepperlaw.com                         summersm@ballardspahr.com
mgottfried@lgbfirm.com                         susanwilliams@paulhastings.com
mharvey@mnat.com                               susheelkirpalani@quinnemanuel.com
mhelt@foley.com                                ted.dillman@lw.com
mike@dcip.com                                  tgeher@jmbm.com
mlahaie@akingump.com                           theodore.tsekerides@weil.com
mnestor@ycst.com                               thomas.califano@dlapiper.com
morgan.patterson@wbd-us.com                    tpatterson@ktbslaw.com
morgan.patterson@wbd-us.com                    tscobb@vorys.com
mstamer@akingump.com                           vrubinstein@loeb.com
mtalmo@mnat.com                                wagnerr@gtlaw.com
mtalmo@mnat.com                                wayne.smith@warnerbros.com
mtoberoff@toberoffandassociates.com            wbowden@ashbygeddes.com
         Case 18-10601-MFW   Doc 2825   Filed 06/01/20   Page 9 of 14

              THE WEINSTEIN COMPANY HOLDINGS LLC
                        Consented Email List

wcurchack@loeb.com
           Case 18-10601-MFW   Doc 2825   Filed 06/01/20   Page 10 of 14

                THE WEINSTEIN COMPANY HOLDINGS LLC
                          Objectors Email List

astulman@potteranderson.com
fnoyes@offitkurman.com
jgrey@crosslaw.com
kmiller@skjlaw.com
rpalacio@ashbygeddes.com
Case 18-10601-MFW   Doc 2825   Filed 06/01/20   Page 11 of 14




                    EXHIBIT C
                          Case 18-10601-MFW                     Doc 2825           Filed 06/01/20            Page 12 of 14
Mailing Information for Case 18-10601-MFW
Electronic Mail Notice List
The following is the list of parties who are currently on the list to receive email notice/service for this case.
• Candyce Ewing Abbatt cabbatt@famfirm.com, sheri@famfirm.com
• Derek C. Abbott dabbott@mnat.com, meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;glenn-reimann-
6767@ecf.pacerpro.com;derek-abbott-1155@ecf.pacerpro.com
• James W. Adelman mail@morrisadelman.com
• Rachel E. Albanese rachel.albanese@dlapiper.com
• Paul H. Aloe paloe@kudmanlaw.com, yali@kudmanlaw.com;dsaponara@kudmanlaw.com
• Paul S. Arrow parrow@buchalter.com
• Jessica Lynn Bagdanov jbagdanov@bg.law, ecf@bg.law
• Sean Matthew Beach bankfilings@ycst.com
• Ian Connor Bifferato cbifferato@tbf.legal, mstewart@tbf.legal
• Charles E. Boulbol rtrack@msn.com, rtrack@verizon.net
• William Pierce Bowden wbowden@ashby-geddes.com
• Charles G. Brackins CBrackins@hinshawlaw.com
• Robert S. Brady bankfilings@ycst.com
• Peter Manfred Bransten pbransten@glaserweil.com
• Bernadette Brennan bbrennan@law.nyc.gov
• Amy D. Brown abrown@gsbblaw.com
• Michael G. Busenkell mbusenkell@gsbblaw.com
• Daniel B. Butz dbutz@mnat.com
• Aaron R. Cahn cahn@clm.com, trivigno@clm.com;bankruptcy@clm.com;CourtMail@clm.com
• Thomas R. Califano thomas.califano@dlapiper.com
• Mary Caloway mary.caloway@bipc.com, annette.dye@bipc.com;donna.curcio@bipc.com
• Kevin M. Capuzzi kcapuzzi@beneschlaw.com, debankruptcy@beneschlaw.com
• John F. Carberry jcarberry@cl-law.com
• David W. Carickhoff dcarickhoff@archerlaw.com
• James S. Carr KDWBankruptcyDepartment@kelleydrye.com;MVicinanza@ecf.inforuptcy.com
• Rocco A. Cavaliere rcavaliere@tarterkrinsky.com, snobles@tarterkrinsky.com
• William E. Chipman chipman@chipmanbrown.com, dero@chipmanbrown.com;fusco@chipmanbrown.com
• Tiffany Strelow Cobb tscobb@vorys.com, mdwalkuski@vorys.com
• Mark D. Collins rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
• Joseph Corrigan Bankruptcy2@ironmountain.com
• Walter H. Curchack wcurchack@loeb.com, nybkdocket@loeb.com;vrubinstein@loeb.com;ljurich@loeb.com
• Jon L.R. Dalberg jdalberg@landaufirm.com, vrichmond@landaufirm.com;avedrova@landaufirm.com
• Michael David DeBaecke mdebaecke@ashbygeddes.com
• Robert J. Dehney rdehney@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
2874@ecf.pacerpro.com;robert-dehney-4464@ecf.pacerpro.com
• Michael T Delaney mdelaney@robinskaplan.com, amatsuoka@robinskaplan.com
• Mark L. Desgrosseilliers desgross@chipmanbrown.com, dero@chipmanbrown.com;fusco@chipmanbrown.com
• Ted A. Dillman ted.dillman@lw.com
• Gregory T. Donilon gdonilon@mmwr.com, gregory-donilon-6537@ecf.pacerpro.com
• Gregory T. Donilon gdonilon@pwujlaw.com, gregory-donilon-6537@ecf.pacerpro.com
• Kristi J. Doughty de-ecfmail@mwc-law.com, de-ecfmail@ecf.inforuptcy.com
• Katharina Earle kearle@ashbygeddes.com
• Jamie Lynne Edmonson jedmonson@rc.com, lshaw@rc.com
• Vernon Louis Ellicott vernon@thebloomfirm.com
• Epiq Corporate Restructuring, LLC nmrodriguez@epiqsystems.com
• Justin Cory Falgowski jfalgowski@burr.com
• S. Alexander Faris alexander.faris@wbd-us.com, Heidi.sasso@wbd-us.com
• Robert J. Feinstein rfeinstein@pszjlaw.com
• David M. Fournier fournied@pepperlaw.com, fournierd@ecf.inforuptcy.com;wlbank@ecf.inforuptcy.com
• Edward M. Fox emfox@seyfarth.com
• Jeff J. Friedman jeff.friedman@kattanlaw.com, nyc.bknotices@kattenlaw.com
• Larry W Gabriel lgabriel@bg.law
• Scott F. Gautier sgautier@robinskaplan.com, dwymore@robinskaplan.com
• Thomas M. Geher tmg@jmbm.com, tmg@ecf.inforuptcy.com
• Jason A. Gibson gibson@teamrosner.com
• Peter M. Gilhuly peter.gilhuly@lw.com, adam.malatesta@lw.com
• Sheryl P Giugliano sgiugliano@diamondmccarthy.com
• Anthony F. Giuliano afg@pryormandelup.com
• Steven W Golden sgolden@pszjlaw.com
• Andrew N. Goldman andrew.goldman@wilmerhale.com, yolande.thompson@wilmerhale.com
• L. Katherine Good kgood@potteranderson.com
• L. Katherine Good kgood@potteranderson.com, cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.com
• Michael I. Gottfried MGottfried@elkinskalt.com, AAburto@elkinskalt.com;MYuen@elkinskalt.com
• Joseph Grey jgrey@crosslaw.com, smacdonald@crosslaw.com
• Victoria A. Guilfoyle guilfoyle@blankrome.com
• Peter J. Gurfein pgurfein@landaufirm.com, srichmond@landaufirm.com;vrichmond@landaufirm.com;avedrova@landaufirm.com
• Sasha M. Gurvitz sgurvitz@ktbslaw.com
• Bryan J Hall bhall@blankrome.com
• Derrick Hansen dhansen@friedmanspring.com
• Carrie V Hardman chardman@winston.com, carrie-hardman-4684@ecf.pacerpro.com
• James F Harker jharker@cohenseglias.com, sbruno@cohenseglias.com
• Matthew B. Harvey mharvey@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
2874@ecf.pacerpro.com;matt-harvey-8145@ecf.pacerpro.com
• Brett Michael Haywood haywood@rlf.com, rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com
• Paul Noble Heath heath@rlf.com, RBGroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
• Curtis A Hehn curtishehn@comcast.net
• Marcus Helt mhelt@foley.com, kwilliams@gardere.com
• Adam Hiller ahiller@adamhillerlaw.com
                          Case 18-10601-MFW                    Doc 2825           Filed 06/01/20            Page 13 of 14
• Michael Cory Hochman mhochman@monlaw.com
• Jennifer R. Hoover jhoover@beneschlaw.com, debankruptcy@beneschlaw.com
• Stephan Hornung hornung@lsellp.com
• Jay Walton Hurst jay.hurst@oag.texas.gov, sherri.simpson@oag.texas.gov
• Joseph H. Huston jhh@stevenslee.com
• Patrick A. Jackson Patrick.jackson@faegredrinker.com, rokeysha.ramos@faegredrinker.com
• Ericka Fredricks Johnson Ericka.johnson@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
• Michael Joseph Joyce mjoyce@mjlawoffices.com
• Elizabeth Soper Justison bankfilings@ycst.com
• Shanti M. Katona skatona@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
• Susan E. Kaufman skaufman@skaufmanlaw.com
• David M. Klauder dklauder@bk-legal.com
• Julia Bettina Klein klein@kleinllc.com
• Steven K. Kortanek steve@x-claim.com
• Lawrence Joel Kotler ljkotler@duanemorris.com
• Carl N. Kunz ckunz@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com
• Meredith A. Lahaie mlahaie@akingump.com
• Jane M. Leamy jane.m.leamy@usdoj.gov
• Raymond Howard Lemisch rlemisch@klehr.com
• Scott J. Leonhardt leonhardt@teamrosner.com
• Jeffrey W. Levitan jlevitan@proskauer.com
• Maxim B. Litvak mlitvak@pszjlaw.com
• Michael Luskin luskin@lsellp.com
• Robert Charles Maddox maddox@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
• Andrew L Magaziner bankfilings@ycst.com
• Kevin Scott Mann kmann@crosslaw.com, smacdonald@crosslaw.com
• R. Craig Martin craig.martin@dlapiper.com, carolyn.fox@dlapiper.com;craig-martin-0553@ecf.pacerpro.com
• Laura L. McCloud agbankdelaware@ag.tn.gov
• Hannah Mufson McCollum hannah.mccollum@usdoj.gov
• Garvan F. McDaniel gfmcdaniel@dkhogan.com, gdurstein@dkhogan.com
• R. Stephen McNeill bankruptcy@potteranderson.com, bankruptcy@potteranderson.com
• Dennis A. Meloro melorod@gtlaw.com, bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com
• Evelyn J. Meltzer meltzere@pepperlaw.com, wlbank@pepperlaw.com;meltzere@ecf.inforuptcy.com;wlbank@ecf.inforuptcy.com;molitorm@pepperlaw.com
• Evelyn J. Meltzer meltzere@pepperlaw.com,
wlbank@pepperlaw.com;smithda@pepperlaw.com;wlbank@ecf.inforuptcy.com;meltzere@ecf.inforuptcy.com;molitorm@pepperlaw.com;hardinp@pepperlaw.com
• James Paul Menton jmenton@robinskaplan.com
• Rachel B. Mersky rmersky@monlaw.com
• Kathleen M. Miller kmiller@skjlaw.com, llb@skjlaw.com
• Mark Minuti mark.minuti@saul.com, robyn.warren@saul.com
• Norman M. Monhait nmonhait@rmgglaw.com
• Eric J. Monzo emonzo@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com
• James C Moon jmoon@melandrussin.com
• Carl D. Neff cneff@foxrothschild.com, slynch@foxrothschild.com;ahrycak@foxrothschild.com
• Michael S. Neiburg bankfilings@ycst.com
• Michael R. Nestor bankfilings@ycst.com
• Robert M. Novick courtnotices@kasowitz.com
• Frank Eugene Noyes fnoyes@offitkurman.com, Elizabeth.White@offitkurman.com
• Daniel A. O'Brien daobrien@venable.com
• Keith C. Owens kowens@foxrothschild.com, khoang@foxrothschild.com
• Ricardo Palacio rpalacio@ashby-geddes.com
• Paul J. Pascuzzi ppascuzzi@ffwplaw.com, docket@ffwplaw.com
• Morgan L. Patterson morgan.patterson@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
• Norman L. Pernick npernick@coleschotz.com, pratkowiak@coleschotz.com;bankruptcy@coleschotz.com;j whitworth@coleschotz.com;jford@coleschotz.com
• Joanne P. Pinckney jpinckney@pwujlaw.com, tchambers@pwujlaw.com
• David M. Poitras dpoitras@jmbm.com
• David T Queroli Queroli@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
• Patrick J. Reilley preilley@coleschotz.com,
bankruptcy@coleschotz.com;pratkowiak@coleschotz.com;jwhitworth@coleschotz.com;kkarstetter@coleschotz.com;jford@coleschotz.com
• Reliable Companies gmatthews@reliable-co.com
• Andrew R. Remming aremming@mnat.com, andrew-remming-0904@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
2874@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com
• Deirdre M. Richards drichards@finemanlawfirm.com
• Richard W. Riley rriley@wtplaw.com, clano@wtplaw.com
• Colin Robinson crobinson@pszjlaw.com
• Colin R. Robinson crobinson@pszjlaw.com
• Laurel D. Roglen roglenl@ballardspahr.com, ambroses@ballardspahr.com
• Alan Michael Root aroot@archerlaw.com
• Adam L. Rosen adam.rosen@ALRcounsel.com, carolann@alrcounsel.com
• Edward B. Rosenthal erosenthal@rmgglaw.com, jmeekins@rmgglaw.com
• Frederick Brian Rosner rosner@teamrosner.com
• Jeremy William Ryan jryan@potteranderson.com, bankruptcy@potteranderson.com
• Jeffrey S. Sabin JSSabin@Venable.com
• Christopher M. Samis csamis@potteranderson.com,
cgiobbe@potteranderson.com;lhuber@potteranderson.com;jfarris@potteranderson.com;bankruptcy@potteranderson.com;lhuber@potteranderson.com
• Bradford J. Sandler bsandler@pszjlaw.com
• Bradford J. Sandler bsandler@pszjlaw.com
• Susan K Seflin sseflin@bg.law
• Stephen B. Selbst sselbst@herrick.com, courtnotices@herrick.com
• Zachary I Shapiro shapiro@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
• Richard B. Sheldon rbs@msk.com
• Russell C. Silberglied silberglied@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
• Christopher Page Simon csimon@crosslaw.com, smacdonald@crosslaw.com
• David Ryan Slaugh rslaugh@potteranderson.com, bankruptcy@potteranderson.com
                          Case 18-10601-MFW                     Doc 2825           Filed 06/01/20            Page 14 of 14
• Dylan James Smith dsmith@loeb.com
• Wayne M. Smith wayne.smith@warnerbros.com
• Jane K. Springwater jspringwater@friedmanspring.com, nku@friedmanspring.com
• Michael S. Stamer mstamer@akingump.com
• James I. Stang jstang@pszjlaw.com, hrafatjoo@pszjlaw.com
• Amanda R. Steele steele@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
• Richard Stern stern@lsellp.com
• David B. Stratton strattond@pepperlaw.com,
wlbank@pepperlaw.com,strattond@ecf.inforuptcy.com,wlbank@ecf.inforuptcy.com,smithda@pepperlaw.com,molitorm@pepperlaw.com
• Enid N Stuart enid.stuart@ag.ny.gov, louisa.irving@ag.ny.gov
• Aaron H. Stulman astulman@potteranderson.com, lhuber@potteranderson.com;cgiobbe@potteranderson.com;bankruptcy@potteranderson.com
• Matthew G. Summers summersm@ballardspahr.com, ambroses@ballardspahr.com
• Matthew O Talmo mtalmo@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
2874@ecf.pacerpro.com;matthew-talmo-2348@ecf.pacerpro.com
• Gregory A. Taylor gtaylor@ashbygeddes.com
• Neil Paresh Thakor nthakor@manatt.com
• U.S. Trustee USTPRegion03.WL.ECF@USDOJ.GOV
• Joseph M. VanLeuven joevanleuven@dwt.com, lizcarter@dwt.com
• Jason Wallach jwallach@ghplaw.com
• Christopher A. Ward cward@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
• Matthew P. Ward matthew.ward@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
• Jeffrey R. Waxman jwaxman@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com
• Howard J. Weg hweg@robinskaplan.com
• Jeffrey C. Wisler jwisler@connollygallagher.com
• Michael W. Yurkewicz myurkewicz@klehr.com
• Paul H Zumbro pzumbro@cravath.com, mao@cravath.com
